Per curiam.
The State Bar filed a formal complaint against the respondent, Stanley B. Palmer, alleging that he took a fee to represent a client in a court in which Palmer was not admitted to practice; that he ne*502glected the matter entrusted to him; and that this conduct violated Standards 4, 21, 22, and 44 of Bar Rule 4-102. The State Bar also alleged that Palmer had failed to cooperate in its investigation of the complaint made against him, and that Palmer had thus violated Standard 68 of Bar Rule 4-102. Palmer failed to answer the formal complaint, and the special master appointed to hear the formal complaint found Palmer in default under Bar Rule 4-212. The special master concluded that Palmer had violated Standards 4, 21, 22, 44, and 68 of Bar Rule 4-102.
Decided October 26, 1989.
William P. Smith III, General Counsel State Bar, Joe David Jackson, Assistant General Counsel State Bar, for State Bar of Georgia.
The Review Panel of the State Disciplinary Board approved the special master’s finding of default, and recommended to this court that Palmer be suspended from the practice of law for a minimum two-year period, and that he not be allowed to resume the practice of law until he takes and passes all portions of the State Bar examination and until he refunds the full fee paid to him by the complainants.
Having reviewed the record, we adopt the recommendation of the Review Panel. We therefore suspend Palmer from the practice of law for two years, with the suspension to continue thereafter until Palmer passes all portions of the State Bar examination and until he refunds the full fee paid to him by the complainants.

Two-year suspension.


All the Justices concur, except Smith, J., not participating.